Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.
Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leclerq et al. (PG Pub. 2006/0068186).
Regarding claims 1, 7-12 and 18, Leclerq et al. teach a glass-mat faced cementitious board comprising  a cementitious core wherein the cementitious core is a gypsum based core wherein the gypsum-based core has more than 70 wt% on a water-free basis, a fibrous glass mat having an inner first surface facing at least one face of the cementitious core and an outer second surface wherein the inner first surface and  the outer second surface are opposed, and a hydrophobic non-setting coating which is a non-setting drying finish having an absence of a setting composition resulting from applying to the outer second surface of the fibrous mat a layer of hydrophobic finish composition and drying the applied non-setting applied layer of hydrophobic finish composition [000, 0014, 0046 and US Patent 4,647,496 which is incorporated in Leclerq et al.]. The hydrophobic finish consists essentially of the claimed amount by weight of non-setting filler which is calcium carbonate wherein the hydrophobic finish composition has an absence of perlite and the claimed amount of an aqueous dispersion of a film-forming polymer  wherein the film-forming polymer is styrenated acrylic copolymer having 50% film-forming polymer solids [0041, 0044 and US Patent 5,555,187 which is incorporated in Leclerq et al.]. The hydrophobic finish composition has an absence of fly ash, pozzolanic material, hydraulic cement, calcium sulfate hemihydrate and calcium sulfate anhydrite. The hydrophobic surface coating adheres to the outer second surface of the fibrous mat and the cementitious core adheres to the opposed inner first surface of the fibrous mat. The surface water absorption of the hydrophobic non-setting coating according to the Cobb method is less than 0.5 grams [US Patent 5,552,187 which is incorporated in Leclerq et al.].
Leclerq et al. teach the D50 particle size can be 1-10 micrometers. But teaches the particle size can be any size as long as the particles penetrate into the fibrous plies and further teach that it is desired that the particles block the porosity of the fibers so that the facer becomes 
Regarding claim 3, Leclerq et al. teach a glass-mat faced cementitious board wherein the fibrous mat is a first fibrous mat wherein the hydrophobic, non-setting coating is a first hydrophobic non-setting coating and wherein the mat-faced cementitious board also comprises a second fibrous mat having an inner first surface facing at least one face of the cementitious core and an outer surface wherein the inner first surface and the second outer surface of the second fibrous mat are facing opposing faces of the cementitious core, a second hydrophobic non-setting coating resulting from applying to the outer second surface of the second fibrous mat a layer of the hydrophobic composition wherein the second hydrophobic surface coating adheres to the outer second surface of the second fibrous mat and a surface of the cementitious core opposed to the first fibrous mat adheres to the opposed inner first surface of the second fibrous mat. 
Regarding claim 6, the hydrophobic finish also has an additive including a fungicide biocide and other additives [0046]. 
Regarding claims 13-17 and 19-20, Leclerq et al. does not teach the claimed method. Although Leclerq et al. does not disclose method of preparing the glass mat-faced cementitious board, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed method and given that Leclerq et al. meets the requirements of the claimed composition, Leclerq et al. clearly meet the requirements of present claims article.
Art Cited but not Used in Rejection
PG Pub. 2008/0245012 teaches a gypsum board with a gypsum core with a facing sheet with a hydrophobic coating including calcium carbonate filler and styrenated acrylic polymer. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789